On June 17,1996, movant, Disciplinary Counsel, filed a motion for an order to appear and show cause requesting the court to issue an order directing respondent, W. Deems Clifton II, a.k.a. William Deems Clifton II, to appear and show cause why he should not be found in contempt of this court for failing to obey an order dated May 31, 1996, issued by the Board of Commissioners on Grievances and Discipline of the Supreme Court. On June 26,1996, respondent filed a memorandum in opposition to movant’s motion. On August 7, 1996, this court granted movant’s motion to the extent that respondent was ordered to show cause by filing a written response with this court, why he should not be found in contempt. On August 27, 1996, respondent filed a written response. On September 25, 1996, this court, found respondent in contempt and ordered that he be given sixty days from the date of the order to bring himself into full compliance with the May 31, 1996 order of the board. On December 3,1996, movant filed a notice of respondent’s failure to comply with court’s September 25, 1996 order. Upon consideration thereof,
IT IS ORDERED AND ADJUDGED by this court that respondent, W. Deems Clifton II, a.k.a. William Deems Clifton II, Attorney Registration No. 0038076, last known business address in Cincinnati, Ohio, is hereby found in contempt of this court. It is further ordered and adjudged that respondent be suspended from the practice of law until such time as he purges himself of contempt and ñdly complies with the May 31, 1996 order of the Board of Commissioners on Grievances and Discipline and with this and all other orders of this court.
IT IS FURTHER ORDERED that the respondent, W. Deems Clifton II, a.k.a. William Deems Clifton II, immediately cease and desist from the practice of law in any form and is hereby forbidden to appear on behalf of another before any court, judge, commission, board, administrative agency, or other public authority.
IT IS FURTHER ORDERED that respondent is hereby forbidden to counsel or advise or prepare legal instruments for others or in any manner perform such services.
IT IS FURTHER ORDERED that respondent is hereby divested of each, any and all of the rights, privileges, and prerogatives customarily accorded to a member in good standing of the legal *1532profession of Ohio.
IT IS FURTHER ORDERED that respondent surrender his certificate of admission to practice to the Clerk of this court on or before thirty days from the date of this order, and that his name be stricken from the roll of attorneys maintained by this court.
IT IS FURTHER ORDERED that, pursuant to Gov.Bar R. X(3)(G), respondent shall complete one credit hour of continuing legal education for each month, or portion of a month, of the suspension. As part of the total credit hours of continuing legal education required by Gov.Bar R. X(3)(G), respondent shall complete one credit hour of instruction related to ethics and professional responsibility, including instruction on substance abuse, for each six months, or portion of six months, of the suspension.
IT IS FURTHER ORDERED, sua sponte, by the court, that within ninety days of the date of this order, respondent shall reimburse any amounts that have been awarded against the respondent by the Clients’ Security Fund pursuant to Gov.Bar R. VIII(7)(F). It is further ordered, sua sponte, by the court that if, after the date of this order, the Clients’ Security Fund awards any amount against the respondent pursuant to Gov.Bar R. VHI(7)(F), the respondent shall reimburse that amount to the Clients’ Security Fund within ninety days of the notice of such award.
IT IS FURTHER ORDERED that respondent shall not be reinstated to the practice of law in Ohio until (1) respondent files evidence with this court and with Disciplinary Counsel demonstrating his compliance with the board’s May 31, 1996 order and files an application requesting that he be reinstated; (2) Disciplinary Counsel files with this court written notification that respondent has complied with the board’s May 31, 1996 order; (3) respondent complies with the requirements for reinstatement set forth in the Supreme Court Rules for the Government of the Bar of Ohio; (4) respondent complies with the Supreme Court Rules for the Government of the Bar of Ohio; (5) respondent complies with this and all other orders of the court; and (6) this court orders respondent reinstated.
IT IS FURTHER ORDERED that on or before thirty days from the date of this order, respondent shall:
1. Notify all clients being represented in pending matters and any co-counsel of his suspension and his consequent disqualification to act as an attorney after the effective date of this order and, in the absence of co-counsel, also notify the clients to seek legal service elsewhere, calling attention to any urgency in seeking the substitution of another attorney in his place;
2. Regardless of any fees or expenses due respondent, deliver to all clients being represented in pending matters any papers or other property pertaining to the client, or notify the clients or co-counsel, if any, of a suitable time and place where the papers or other property may be obtained, calling attention to any urgency for obtaining such papers or other property;
3. Refund any part of any fees or expenses paid in advance tfiat are unearned or not paid, and account for any trust money or property in the possession or control of respondent;
4. Notify opposing counsel in pending litigation or, in the absence of counsel, the adverse parties, of his disqualification to act as an attorney after the effective date of this order, and file a notice of disqualification of respondent with the court or agency before which the litigation is pending for inclusion in the respective file or files;
5. Send all notices required by this order by certified mail with a return address where communications may thereafter be directed to respondent;
6. File with the Clerk of this court and the Disciplinary Counsel of the Supreme Court an affidavit showing compliance with this order, showing proof of service of notices required herein, and setting forth the address where the affiant may receive communications; and
7. Retain and maintain a record of the various steps taken by respondent pursuant to this order.
IT IS FURTHER ORDERED that on or before thirty days from the date of this order, respondent surrender his attorney registration card for the 1995/1997 biennium.
IT IS FURTHER ORDERED that respondent shall keep the Clerk and the Disciplinary Counsel advised of any change of address where respondent may receive communications.
IT IS FURTHER ORDERED, sua sponte, that all documents filed with this court in this ease shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.
*1533IT IS FURTHER ORDERED, sua sponte, that service shall be deemed made on respondent by sending this order, and all other orders in this case, by certified mail to the most recent address respondent has given to the Attorney Registration Office.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.